Case 1:18-cr-00514-CCB Document 67-1 Filed 03/10/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND
UNITED STATES OF AMERICA |

¥.

CRIMINAL NO, CCB-18-0
JOHN DWIGGINS,

7
_
Owl
440

Defendant.

PRELIMINARY ORDER OF FORFEITURE

WHEREAS, on November 28, 2018, the United States of America filed a Superseding

Indictment, charging John Dwiggins (the “Defendant”) with Conspiracy to Commit Bank Fraud
in violation of 18 U.S.C. § 1349 (Count One) (ECF No. 8);

WHEREAS, the Superseding Indictment also included a forfeiture allegation, pursuant to
18 U.S.C. § 982(a)(1) and, 18 U.S.C. § 982(a)(2)(A), which provided notice that the United
States intended to seek forfeiture, upon conviction of the Defendant of the offense alleged in

Count One of the Superseding Indictment, of any and all property constituting, or derived from,

proceeds obtained directly or indirectly as a result of the violations;

WHEREAS, on February 6, 2019, the Defendant pled guilty, by a written and signed Plea

Agreement (ECF No. 25), to one count of Conspiracy to Commit Bank Fraud in violation of 18
U.S.C. § 1349 of the Superseding Indictment;

WHEREAS, as part of his guilty plea, the Defendant agreed to forfeit to the United States

all right, title and interest in the following items that the Defendant agreed constitute money,
property, and/or assets derived from or obtained by the Defendant as a result of, or used to
facilitate the commission ‘of, the Defendant’s offense, and, specifically, a money judgment in the

amount of $65,503.08 for the proceeds obtained by the Defendant or retained as a result of the
Case 1:18-cr-00514-CCB Document 67-1 Filed 03/10/20 Page 2 of 3

fraud scheme on Xenith Bank (the “Subject Property”), after a $5,000 payment to be made at or
around the time of sentencing;

WHEREAS, pursuant to 18 U.S.C. § 982(a)(1), 18 U.S.C. § 982(a)(2)(A) and Rule
32.2(b)(2) of the Federal Rules of Criminal Procedure, the United States is now entitled to a
Preliminary Order of Forfeiture imposing a Money Judgment;

ACCORDINGLY, it is hereby ORDERED, ADJUDGED, AND DECREED that a money
judgment in the amount of $65,503.08 is CONDEMNED and FORFEITED to the United States
in accordance with 18 U.S.C. § 982 and the Defendant shall remain personally liable for the
money judgment until the judgment is satisfied.

cL. | IT IS FURTHER ORDERED that upon the entry of this Order, in accordance
with Fed.R.Crim.P. 32.2(b)(3), the United States is authorized to conduct any discovery that may
assist in identifying, locating or disposing of any property that may be forfeited as substitute
assets and that the United States Attorney General or his authorized designee shall seize and
dispose of the said assets in accordance with law. Fed. R. Crim. P. 32.2(b).

2. IT IS FURTHER ORDERED that upon entry of this Order, the United States ts
authorized to commence any applicable proceeding to comply with statutes governing third party
rights with regard to substitute assets, including giving notice of this Order.

3. IT 1S FURTHER ORDERED that Pursuant to Fed. R. Crim. P. 32.2(b)(4), this
Consent Order of Forfeiture shall become final as to the defendant at the time of sentencing and
shall be made part of the sentence and included in the judgment.

4. IT IS FURTHER ORDERED that this Court shall retain jurisdiction to enforce this
Order, to adjudicate any third party claims upon substitute assets if the United States locates

specific assets traceable to the Subject Property or other assets subject to forfeiture as substitute
Case 1:18-cr-00514-CCB Document 67-1 Filed 03/10/20 Page 3 of 3

assets pursuant to 21 U.S.C. § 853(p) and to amend this order as necessary, pursuant to Fed. R.

Hon, Catherine C, Blake
United States District Judge

Crim. P. 32.2(e).

Dated: B/tt IK 0
